Exhibit 10.2

WAIVER AND FIRST AMENDMENT

This WAIVER AND FIRST AMENDMENT, dated as of July 11, 2011 (this “Waiver and
First Amendment”), is entered into among CBay Inc., a Delaware corporation
(“CBay”), MedQuist Inc., a New Jersey corporation (“MedQuist”), MedQuist
Transcriptions, Ltd., a New Jersey corporation (“MedQuist Transcriptions”, and
together with CBay and MedQuist, the “Issuers”), MedQuist Holdings Inc., a
Delaware corporation (“Holdings”), MedQuist, as Issuer Representative, BlackRock
Kelso Capital Corporation (“BKC”), PennantPark Investment Corporation
(“Pennant”), Citibank, N.A. (“Citibank”), and THL Credit, Inc. (“THL” and
together with BKC, Pennant, Citibank and the other Purchasers from time to time
parties hereto, collectively, the “Purchasers”).

WHEREAS, the Issuers, Holdings and the Purchasers are party to that certain
Senior Subordinated Note Purchase Agreement, dated as of September 30, 2010 (the
“Note Purchase Agreement”; all capitalized terms defined in the Note Purchase
Agreement and not otherwise defined herein to have the meanings assigned thereto
in the Note Purchase Agreement);

WHEREAS, the Issuers and Holdings have requested that the Purchasers amend
certain reporting covenants set forth in Section 6.1 of the Note Purchase
Agreement;

WHEREAS, Holdings intends to consummate the proposed acquisition of Multimodal
Technologies, Inc. on the terms described in Annex A hereto (the “Project Miami
Acquisition”);

WHEREAS, the Note Purchase Agreement contains certain restrictions with respect
to Permitted Acquisitions;

WHEREAS, the Issuers and Holdings have requested that the Purchasers waive such
restrictions with respect to Permitted Acquisitions to permit the Project Miami
Acquisition as a Permitted Acquisition; and

WHEREAS, subject to the terms and conditions hereof, the Purchasers are willing
to waive certain restrictions on Permitted Acquisitions to permit the Project
Miami Acquisition as a Permitted Acquisition and to make amendments to the Note
Purchase Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1.

AMENDMENT

Section 1.1. Subject to the fulfillment of the conditions set forth in
Section 4.1 below, the Note Purchase Agreement is hereby amended, as of the
Effective Date, as follows:

(a) The definitions of each of “Discounted Value”, “Remaining Scheduled
Payments” and “Reinvestment Yield” set forth in the Note Purchase Agreement are
deleted in their entireties;



--------------------------------------------------------------------------------

(b) The definition of “Called Notes” set forth in the Note Purchase Agreement is
amended and restated in its entirety as follows:

““Called Notes” means the principal amount of the Notes that is to be prepaid at
a voluntary redemption date occurring during the No Call Period pursuant to
Section 2.6(b)(iii).”

(c) The definition of “Make-Whole Amount” set forth in the Note Purchase
Agreement is amended and restated in its entirety as follows:

““Make-Whole Amount” means, with respect to any redemption or prepayment of
Called Notes during the No Call Period, an amount equal to (a) the excess, if
any, of the present value as of the date of such redemption or prepayment of
(i) 107% of such Called Notes, plus (ii) all required interest payments at the
Cash Rate due on such Called Notes though the end of the No Call Period
(excluding accrued but unpaid interest through the redemption date), computed
using a discount rate equal to the Treasury Rate at such redemption or
prepayment date, plus 50 basis points over (b) such Called Notes; provided that
the Make-Whole Amount may in no event be less than zero.”

(d) The following definition is inserted in the appropriate alphabetical order
in Section 1.1 of the Note Purchase Agreement:

““No Call Period” means the period prior to the start of the twenty-fifth month
following the Funding Date.”

(e) The following definition is inserted in the appropriate alphabetical order
in Section 1.1 of the Note Purchase Agreement:

““Treasury Rate” means the yield to maturity at the time of computation of
United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15
(519) which has become publicly available at least two business days prior to
the redemption or prepayment date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data)) most nearly
equal to the period from the redemption or prepayment date to the end of the No
Call Period; provided, however, that if the period from the redemption or
prepayment date to the end of the No Call Period is not equal to the constant
maturity of a United States Treasury security for which a weekly average yield
is given, the Treasury Rate shall be obtained by linear interpolation
(calculated to the nearest one-twelfth of a year) from the weekly average yields
of United States Treasury securities for which such yields are given, except
that if the period from the redemption or prepayment date to the end of the No
Call Period is less than one year, the weekly average yield on actually traded
United States Treasury securities adjusted to a constant maturity of one year
shall be used.”

(f) Section 2.6(b) of the Note Purchase Agreement is amended and restated in its
entirety as follows:



--------------------------------------------------------------------------------

“(b) Prepayments.

(i) The Issuers may, at any time following the No Call Period, redeem the Notes
in whole or in part (and if in part shall be in an aggregate amount that is an
integral multiple of $1,000,000) at the following redemption prices (expressed
as a percentage of the then outstanding principal balance of the Notes to be
repaid) (the “Redemption Price”), plus accrued and unpaid interest (including
PIK Interest) through the date of redemption:

 

Months after the Funding Date

   Redemption Price  

25-36

     107.0 % 

37-48

     103.0 % 

49-60

     101.0 % 

Thereafter

     100.0 % 

(ii) If the Issuers elect to make any permitted redemption of the Notes pursuant
to this Section 2.6(b), the Issuer Representative shall give notice of such
redemption to each Purchaser not less than five (5) Business Days and not more
than 60 days prior to the date such redemption is to be made, specifying (i) the
date on which such prepayment is to be made and (ii) the amount of such
prepayment. Subject to Section 2.6(b)(iii), the aggregate principal amount of
the Notes so specified to be prepaid, together with accrued interest thereon
(including any interest payable in kind), shall be due and payable on the
prepayment date set forth in such notice; provided, however, that such notice
may provide that such prepayment is contingent upon the consummation of a
related financing or acquisition transaction, in which case such Notes shall not
be due and payable if such transaction is not consummated.

(iii) During the No Call Period, upon notice given as provided in
Section 2.6(b)(ii), the Issuers, at their option, may prepay all or any part of
the principal amount of the Notes (and if in part shall be in an aggregate
amount that is an integral multiple of $1,000,000), together with accrued but
unpaid interest on the principal amount being prepaid to the date of such
prepayment, plus the Make-Whole Amount.

(iv) If as a result of an Event of Default or otherwise, the Notes are caused to
be repaid prior to the Maturity Date other than in accordance with an accepted
Redemption Offer pursuant to Section 2.6(c), then the Obligations shall be
repaid taking into consideration the Make-Whole Amount or at the Redemption
Price applicable at the time such Event of Default first occurred.”



--------------------------------------------------------------------------------

(g) Section 6.1(a) of the Note Purchase Agreement is amended and restated in its
entirety as follows:

“(a) Monthly Reports. Within 30 days after the end of each month (other than
each month corresponding with the end of a Fiscal Quarter, in which case, within
45 days of the end of each such month), the internal Consolidated unaudited
balance sheet of each of MedQuist and CBay as of the close of such fiscal month
and related Consolidated statements of income and cash flow for such fiscal
month and that portion of the Fiscal Year ending as of the close of such fiscal
month, setting forth in comparative form the figures for the corresponding
period in the prior Fiscal Year (after the first anniversary of the Closing
Date) prepared for management and consistent with past practice.”

(h) Section 6.1(b) of the Note Purchase Agreement is amended and restated in its
entirety as follows:

“(b) Quarterly Reports. As soon as available, and in any event within 45 days
after the end of each Fiscal Quarter of each Fiscal Year (except with respect to
the Fiscal Quarter corresponding with the end of each Fiscal Year, in which
case, within 90 days of the end of such Fiscal Quarter) (i) ending before the
MedQuist Consolidation Date, the Consolidated unaudited balance sheet of
Holdings, the Consolidated unaudited balance sheet of MedQuist and all
eliminations necessary to reconcile such balance sheets and (ii) ending on or
after the MedQuist Consolidation Date, the Consolidated unaudited balance sheet
of Holdings, in each case as of the close of such Fiscal Quarter, and including
related Consolidated statements of income and cash flow for such Fiscal Quarter
and that portion of the Fiscal Year ending as of the close of such Fiscal
Quarter, setting forth in comparative form (x) the figures for the corresponding
period in the prior Fiscal Year (after the first anniversary of the Closing
Date) and (y) the figures for the corresponding period set forth in the most
recent corresponding Projections received by the Purchasers pursuant to
Section 6.1(f), in each case certified by a Responsible Officer of the Issuer
Representative as fairly presenting in all material respects the Consolidated
financial position, results of operations and cash flow of Holdings and/or
MedQuist, as applicable, as at the dates indicated and for the periods indicated
in accordance with GAAP (subject to the absence of footnote disclosure and
normal year-end audit adjustments).”

(i) Section 8.1(n) of the Note Purchase Agreement is amended and restated in its
entirety as follows:

“(n) to the extent constituting Indebtedness (i) any earn-out or similar
obligation of any Group Member incurred in connection with a Permitted
Acquisition and (ii) any Group Member’s deferred cash purchase consideration
arising in connection with the Project Miami Acquisition (as defined in the
Waiver and First



--------------------------------------------------------------------------------

Amendment to this Agreement, dated as of July 11, 2011) in a principal
amount not to exceed $30,000,000;”.

SECTION 2.

WAIVER OF PERMITTED ACQUISTIONS RESTRICTIONS

Section 2.1. Subject to the fulfillment of the conditions set forth in
Section 4.1 below, the Purchasers hereby (a) agree to waive, solely with respect
to the Project Miami Acquisition, each of the limits on aggregate amounts
payable set forth in clause (a) of the definition of “Permitted Acquisition”
under the Note Purchase Agreement; provided that (A) with respect to clause
(a)(ii) immediately after the consummation of the Project Miami Acquisition
actual Additional Available Cash shall be reduced to zero and (B) with respect
to clauses (a)(i) and (a)(iii) any amounts payable with respect to the Project
Miami Acquisition shall not reduce the dollar limits with respect to future
Permitted Acquisitions; provided, further that (1) to the extent each other
requirement of the definition of “Permitted Acquisition” under the Note Purchase
Agreement is satisfied with respect to the Project Miami Acquisition, the
Project Miami Acquisition shall be a Permitted Acquisition, (2) the Project
Miami Acquisition shall not be funded with the proceeds of any Loans or with
more than $60,000,000 in cash and Cash Equivalents from the Group Members’
balance sheets and (3) the restructuring and acquisition expenses incurred in
connection with the Project Miami Acquisition that may be added back to
Consolidated EBITDA pursuant to clause (b)(x) of the definition thereof as set
forth in the Note Purchase Agreement shall be capped at $10,000,000.

SECTION 3.

REPRESENTATIONS AND WARRANTIES

Section 3.1. The Issuers and Holdings hereby represent and warrant that: (a) the
representations and warranties contained in the Note Purchase Agreement are true
and correct on the date hereof with the same effect as though such
representations and warranties had been made on the date hereof, except to the
extent such representations expressly relate to an earlier, specific calendar
date and then only to the extent that such representations and warranties were
represented and/or warranted in the Note Purchase Agreement to be true and
correct on such earlier date; (b) no Default or Event of Default has occurred or
is continuing; and (c) the execution, delivery and performance of this Waiver
and First Amendment: (i) has been duly authorized by all necessary corporate
action, (ii) will not violate any applicable material Requirement of Law in any
material respect or their Constituent Documents and (iii) will not be in
conflict with or result in a breach under any material Contractual Obligation of
any Group Member other than those that would not, in the aggregate, have a
Material Adverse Effect.

SECTION 4.

CONDITIONS TO EFFECTIVENESS

Section 4.1. The amendments set forth in Section 1 and the waiver set forth in
Section 2 shall become effective at the time the following conditions are
satisfied to the Purchasers’ satisfaction (the date of satisfaction of such
conditions, the “Effective Date”):

(a) The Purchasers shall have received one or more counterparts of this Waiver
and First Amendment executed and delivered by each of the Issuers and Holdings;



--------------------------------------------------------------------------------

(b) After giving effect to this Waiver and First Amendment, no Default or Event
of Default shall have occurred and be continuing as of the date of this
Amendment;

(c) The representations and warranties of Issuers and Holdings contained in this
Waiver and First Amendment shall be true and correct in all material respects on
and as of the Effective Date.

(d) The Issuers and Holdings shall have entered into an agreement with the
Senior Lenders pursuant to which (i) Section 6.01(a) of the Senior Credit
Agreement is amended in a manner consistent with Section 1.1 hereof, (ii) the
Senior Lenders waive the restrictions set forth in clause (a) of the definition
of “Permitted Acquisition” in the Senior Credit Agreement so as to permit the
Project Miami Acquisition and (iii) the Senior Lenders consent to the payment of
the Amendment Fee and the Waiver Fee to Purchasers as set forth herein.

(e) The Issuers shall have paid to each Purchaser a non-refundable amendment fee
in cash in an amount equal to 25 basis points multiplied by the outstanding
amount of such Purchaser’s Note which shall be fully earned on the Effective
Date (the “Amendment Fee”).

SECTION 5.

PROJECT MIAMI ACQUISITION

Section 5.1. Upon the consummation of the Project Miami Acquisition,
automatically, without further demand or action:

(a) The Issuers shall pay to each Purchaser a non-refundable waiver fee in cash
in an amount equal to 50 basis points multiplied by the outstanding amount of
such Purchaser’s Note which shall be fully earned and due and payable on the
consummation of the Project Miami Acquisition (the “Waiver Fee”).

(b) The definition of “No Call Period” shall be amended and restated in its
entirety as follows:

““No Call Period” means the period prior to the start of the thirty-first month
following the Funding Date.”

(c) The table set forth in Section 2.6(b)(i) of the Note Purchase Agreement
shall be amended and restated in its entirety as follows:

 

Months after the Funding Date

   Redemption Price  

31-42

     107.0 % 

43-54

     103.0 % 

55-66

     101.0 % 

Thereafter

     100.0 % 



--------------------------------------------------------------------------------

SECTION 6.

MISCELLANEOUS

Section 6.1. Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Note Documents shall remain
in full force and effect in accordance with their respective terms. The
amendments and waiver set forth herein shall be limited precisely as provided
for herein and shall not be deemed to be a waiver of, amendment of, consent to
or modification of any term or provision of the Note Documents or any other
document or instrument referred to therein or of any transaction or further or
future action on the part of the Issuers or Holdings requiring the consent of
the Purchasers except to the extent specifically provided for herein. The
Purchasers have not and shall not be deemed to have waived any of their
respective rights and remedies against the Issuers or Holdings for any existing
or future Defaults or Event of Default.

Section 6.2. The Issuers agree to pay on demand all reasonable and documented
costs and expenses of or incurred by the Purchasers in connection with the
negotiation, preparation, execution and delivery of this Waiver and First
Amendment, including the reasonable and documented fees and expenses of
transaction counsel for the Purchasers.

Section 6.3. This Waiver and First Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement.
Any of the parties hereto may execute this Waiver and First Amendment by signing
any such counterpart and each of such counterparts shall for all purposes be
deemed to be an original. Delivery of executed counterparts of this Waiver and
First Amendment by telecopy shall be effective as an original. This Waiver and
First Amendment shall be governed by the internal laws of the State of New York.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and First
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

CBAY INC., as Issuer By:  

/s/ Kashyap Joshi

  Name: Kashyap Joshi   Title: Vice President, Finance

 

MEDQUIST INC., as Issuer By:  

/s/ Mark R. Sullivan

  Name: Mark R. Sullivan   Title: General Counsel & Chief Compliance  

Officer

 

MEDQUIST TRANSCRIPTIONS, LTD., as Issuer By:  

/s/ Mark R. Sullivan

  Name: Mark R. Sullivan   Title: General Counsel & Chief Compliance  

Officer

 

MEDQUIST HOLDINGS INC., as Holdings By:  

/s/ Mark R. Sullivan

  Name: Mark R. Sullivan   Title: General Counsel & Chief Compliance  

Officer

[Signature Page to Waiver and First Amendment]



--------------------------------------------------------------------------------

PURCHASERS:

BLACKROCK KELSO CAPITAL CORPORATION,

By: BLACKROCK KELSO CAPITAL ADVISORS
LLC, its Investment Manager,

as Purchaser

By:  

/s/ Michael B. Lazar

  Name: Michael B. Lazar   Title: Chief Operating Officer

[Signature Page to Waiver and First Amendment]



--------------------------------------------------------------------------------

PENNNANTPARK INVESTMENT CORPORATION,


as Purchaser

By:

 

/s/ Arthur Penn

  Name: Arthur Penn   Title: CEO

[Signature Page to Waiver and First Amendment]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Purchaser By:  

/s/ Michael P. Girondo

  Name: Michael P. Girondo   Title: Vice President

[Signature Page to Waiver and First Amendment]



--------------------------------------------------------------------------------

THL CREDIT, INC., as Purchaser By:  

/s/ Christopher J. Flynn

  Name: Christopher J. Flynn   Title: Managing Director

[Signature Page to Waiver and First Amendment]



--------------------------------------------------------------------------------

The Senior Agent acknowledges and agrees that notwithstanding the restrictions
on Distributions with respect to the Subordinated Debt set forth in the
Subordination Agreement, the Issuers may pay and the Purchasers may retain the
Amendment Fee and the Waiver Fee for their own benefit.

GENERAL ELECTRIC CAPITAL CORPORATION,

as Senior Agent

By:

 

/s/ Kevin Blitz

  Name: Kevin Blitz   Title: Duly Authorized Signatory

[Signature Page to Waiver and First Amendment]



--------------------------------------------------------------------------------

ANNEX A

Project Miami Acquisition

MedQuist Holdings Inc. (“Holdings”), Miami Acquisition Corporation, a direct
wholly owned subsidiary of Holdings (“Sub I”), Miami Acquisition LLC, a direct
wholly owned subsidiary of Holdings (“Sub II”), Multimodal Technologies, Inc.
(“Multimodal”) and Michael Finke, as the representative of Multimodal’s
shareholders, intend to enter into an Agreement and Plan of Merger and
Reorganization pursuant to which Holdings will acquire Multimodal (the “Project
Miami Acquisition”). The Project Miami Acquisition will be structured as a
merger of Sub I with and into Multimodal, with Multimodal continuing as the
surviving entity and as a wholly owned subsidiary of Holdings, to be immediately
followed by the merger of Multimodal with and into Sub II, with Sub II
continuing as the surviving entity and as a direct and wholly owned subsidiary
of Holdings. Consummation of the Project Miami Acquisition is subject to the
expiration or termination of applicable waiting periods under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 and other customary closing
conditions. Holdings expects that the Project Miami Acquisition, the terms of
which are generally outlined in our presentation to you entitled “Project Miami
Discussion Materials, June 2011”, will close during the third quarter of 2011.

Consideration for the Project Miami Acquisition will total $130,000,000 and will
be paid as follows:

 

  •  

Approximately $45,000,000 cash;

 

  •  

Approximately $55,000,000 Holdings common stock; and

 

  •  

Approximately $30,000,000 deferred cash payment to be paid in installments in
the three years following the closing date.1

 

 

1 

The allocation of consideration between stock and cash is subject to minor
adjustments to account for option holders.